                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 DESTON BLAKE                                                                               Plaintiff

 v.                                                            Civil Action No. 3:18-cv-P649-RGJ

 JAILER MARTHA KNOX                                                                       Defendant

                                             * * * * *

                                  MEMORANDUM OPINION

       Plaintiff Deston Blake filed a pro se complaint pursuant to 42 U.S.C. § 1983. Upon filing

the instant action, he assumed the responsibility of keeping this Court advised of his current

address and to actively litigate his claims. See LR 5.2(e) (“All pro se litigants must provide

written notice of a change of residential address . . . to the Clerk and to the opposing party or the

opposing party’s counsel. Failure to notify the Clerk of an address change may result in the

dismissal of the litigant’s case or other appropriate sanctions.”).

       On April 11, 2019, an Order sent to Plaintiff at the Bullitt County Detention Center was

returned to the Court by the United States Postal Service with the envelope stamped “Return to

Sender, Inmate Not Here” (DN 16). Plaintiff apparently is no longer housed at his address of

record, and he has not advised the Court of a subsequent change of address. Therefore, neither

notices from this Court nor filings by Defendants in this action can be served on Plaintiff.

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal

of an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan

v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the

district court to enter a sua sponte order of dismissal.”). Although federal courts afford pro se

litigants some leniency on matters that require legal sophistication, such as formal pleading rules,
the same policy does not support leniency from court deadlines and other procedures readily

understood by laypersons, particularly where there is a pattern of delay or failure to pursue a

case. Id. at 110. “Further, the United States Supreme Court has recognized that courts have an

inherent power to manage their own affairs and may dismiss a case sua sponte for lack of

prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

         Because Plaintiff has failed to comply with this Court’s Local Rules by failing to provide

written notice of a change of address, the Court concludes that this case must be dismissed for

lack of prosecution. See, e.g., White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir.

2002) (“[Plaintiff’s] complaint was subject to dismissal for want of prosecution because he failed

to keep the district court apprised of his current address.”).

         The Court will enter a separate Order of dismissal consistent with this Memorandum

Opinion. This matter could be reopened if so requested in a timely manner.

Date:   June 21, 2019




cc:    Plaintiff, pro se
       Counsel of Record
A961.011




                                                  2
